Hill, J.
The plaintiff’s petition alleged, that the defendant built a certain house in the eity of Atlanta, and that when the defendant applied to the building inspector of the city for a permit to build the house, the inspector informed the defendant that the permit could not be issued unless a certain fire-wall was built or automatic sprinklers were installed in the house; that the defendant agreed to build the firewall, and upon that condition the permit was issued; that the house was built without the fire-wall and without having the sprinkler system installed; that the building was sold to the plaintiff as a complete building, the conveyance containing covenants of general warranty; that sometime afterward the plaintiff was notified that the fire-wall would have to be built or automatic sprinklers installed in the building, or it would be condemned; that the plaintiff notified the defendant and called upon him to comply with these requirements, but the defendant refused and the plaintiff was forced to do so himself. This suit was brought for the fair and reasonable value of complying with the said requirements in an economical manner. Held, that the trial court did not err in sustaining a general demurrer and dismissing the petition, the allegations being insufficient to show a cause of action.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.